DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because, in fig. 5, the “SFT” in the “SFT detecting module” block is suggested to change to -- STF -- because it is meant for defining Short Training Field (STF).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The “SFT” (two occurrences) in [0018], [0111] and [0116] are suggested to change to -- STF --.
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Line 3, “FFT” is suggested to change to -- Fast Fourier Transform (FFT) -- and “SFT” to -- Short Training Field (STF) --;
Line 5, “LTF” is suggested to change to -- Long Training Field (LTF) -- and “CP” to -- Cyclic Prefix (CP) --; 
Line 7, “OFDM” is suggested to change to -- Orthogonal Frequency Division Multiplexing (OFDM) --; and 
Line 21, “SFT” is suggested to change to -- Short Training Field (STF) --.
Appropriate correction is required.

	Allowable Subject Matter
Claims 1-9 are allowed over prior art of record.

Claim 10 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Park et al (US 10,439,780) and Chavali et al (US 2016/0119174) are cited because they are pertinent to the method and apparatus of estimating frequency offset in OFDM communication system. However, none of the cited references teaches or suggests a robust method for estimating frequency offset in orthogonal frequency division multiplexing communication comprising the arrangements of steps 1-5 as recited in claim 1 and further limitation of its dependent claims 2-9 or the arrangements and functions of an analog-digital converter, a cascaded integrator-comb 15filter, a digital-down converter, a decimation filter, a first FFT processing module, a STF detecting module, a rough frequency offset estimation module, a fine frequency offset estimation module, a LTF detecting module, a channel estimation module, a CP removing module, a second FFT processing module and a demodulating and decoding module in a robust device for estimating frequency offset in orthogonal frequency division multiplexing communication as recited in claim 10.

This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636